ON REMAND FROM THE SUPREME ’ COURT OF THE UNITED STATES
ORDER
By order dated April 21, 2003, the Supreme Court vacated our previous decision in this appeal and remanded the case for further consideration in the light of State Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S. --, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003). On May 22, 2003, *875this court received a certified copy of the judgment from the clerk of the Supreme Court.
Accordingly,
IT IS ORDERED THAT:
(1) The mandate issued on April 10, 2002, is recalled and appeal No. 00-1218, and 00-1350 are reinstated;
(2) The parties shall submit to the court further briefs on the relevance of State Farm to the decision of this appeal; and
(3) Such briefs shall not exceed ten pages in length and shall be filed simultaneously thirty days from the date of this order.